Citation Nr: 0110343	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to a temporary total post-surgical 
convalescent rating based on VA hospitalization and surgery 
from September 4, 1998, to September 10, 1998.

2.  Entitlement to an increased rating for residuals of 
gastrectomy and vagotomy with schistosomiasis, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
May 1946 and from October 1950 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision in 
which the RO, inter alia, denied a rating in excess of 60 
percent for residuals of a gastrectomy and vagotomy with 
schistosomiasis and entitlement to a temporary total post-
surgical convalescent rating pursuant to the provisions of 
38 C.F.R. § 4.30.  Following a notice of disagreement, a 
statement of the case as to both issues was promulgated by 
the RO on October 15, 1999.  On that same day, the RO 
directed a letter to the veteran with a copy to his 
representative requesting medical records that reportedly 
have relevance to both issues.  In November 1999, the veteran 
provided an authorization for the RO to obtain private 
hospital records, reporting that he had contacted the Mary 
Washington hospital in Fredericksburg, Virginia, and that 
they were not able to locate records of his hospitalization 
there from September 15, 1998, to September 20, 1998.  In 
March, 2000, the RO attempted to obtain the medical records, 
with negative results.  In May 2000, the RO received a letter 
from the veteran which was construed as a timely appeal.  The 
Board considers this to be a timely appeal to both issues.

In a February 2001 Brief to the Board, the veteran's 
representative raised the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU) due to service-connected disability.  
This issue is referred back to the RO for initial 
consideration following the development requested below.


REMAND

The veteran and his representative contend, in essence, that 
the residuals of his gastrectomy with vagotomy with 
schistosomiasis is more disabling than currently evaluated 
and warrants a rating in excess of 60 percent schedularly, or 
by assignment of an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (b) (2000).

The veteran's service-connected residuals of a gastrectomy 
with vagotomy with schistosomiasis have been evaluated under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7308, 
pertaining to postgastrectomy syndromes.  That diagnostic 
code provides for a 60 percent rating for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  
38 C.F.R. § 4.114, Diagnostic Code 7308 (2000).

In a March 1966 Board decision, it was determined that the 
veteran's schistosomiasis did not warrant a compensable 
evaluation.  At that time, the Board 
referenced Diagnostic Code 7324 pertaining to intestinal or 
hepatic Distomiasis as the appropriate code for evaluating 
the veteran's schistosomiasis.  The maximum rating under 
Diagnostic Code 7324 is 30 percent in the instance of severe 
symptoms.  Inasmuch as the veteran's residuals of gastrectomy 
with vagotomy have been rated 60 percent disabling under 
Diagnostic Code 7308, consideration under Diagnostic Code 
7324 is not applicable.  Entitlement to a separate 
compensable rating is not appropriate when the veteran is 
already receiving a rating which pertains to the digestive 
system.  As such, the focus of this decision will be on the 
evaluation of the residuals of gastrectomy with vagotomy with 
schistosomiasis and Diagnostic Code 7308.

The veteran has indicated in correspondence that he tried to 
obtain medical records from the Mary Washington Hospital in 
Fredericksburg, Virginia pertaining to a hospitalization in 
September 1998.  He indicated that he was advised the 
hospital had lost his records.  In a June 2000 supplemental 
statement of the case (SSOC), the RO noted that a March 2000 
request for the veteran's medical records from the Mary 
Washington Hospital had not been met with any response by 
that facility.  Based on what has already occurred, these 
records are considered to be irretrievably lost.

Insofar as the rating schedule does not provide for a rating 
in excess of the currently assigned 60 percent under 
Diagnostic Code 7308, the veteran is limited to seeking an 
increased rating on an extra-schedular basis.  Appellate 
review of the claims folder reveals that the RO has not yet 
considered the issue of entitlement to an increased rating 
for residuals of gastrectomy with vagotomy with 
schistosomiasis on an extra-schedular basis.  On remand, the 
RO should specifically address the veteran's contention that 
his service-connected residuals of gastrectomy with vagotomy 
with schistosomiasis warrant referral for the award of an 
increased rating on an extra-schedular basis under the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In re-adjudicating 
the claim, the RO must fully consider the provisions of 
38 C.F.R. § 3.321(b)(1) in light of the facts of the case.  
The RO is reminded that the criteria for referral of an issue 
for assignment of an extra-schedular evaluation require a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or frequent periods of 
hospitalization, so 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  
Additional VA medical records and a medical opinion must also 
be obtained.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain complete 
hospital clinical records of the 
veteran's VA hospitalization from 
September 4, 1998, through September 10, 
1998, and all subsequent VA outpatient 
treatment records for association with 
the claims folder.

2.  Thereafter, the veteran should be 
afforded a further VA examination by a 
gastroenterologist.  All clinical 
findings should be reported in detail.  
Following examination and review of the 
entire claims folder, including a copy of 
this REMAND, the VA examiner should 
respond to the following questions: (a) 
was post-hospitalization convalescence 
required following the veteran's sub-
total gastrectomy in September 1998, and, 
if so, how long was such convalescence 
required? (b) do the veteran's service-
connected residuals of gastrectomy with 
vagotomy with schistosomiasis present an 
exceptional or unusual disability picture 
beyond that which is contemplated by the 
severe disability rated 60 percent 
disabling and does the disorder produce 
marked interference with employability?  
A complete rationale for all opinions 
should be expressed.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate both remanded issues.  The RO 
should provide full reasons and bases 
for its determinations, addressing all 
issues and concerns noted in this 
REMAND.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate SSOC on all issues properly 
on appeal, and given the opportunity to 
respond within the applicable time before 
the case is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and adjudication and to comply with recently 
enacted legislation.  The veteran need take no action until 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


